           Case 3:17-cv-02979-VC Document 162 Filed 12/20/18 Page 1 of 2



 1   ROBERTA L. STEELE, SBN 188198 (CA)
     MARCIA L. MITCHELL, SBN 18122 (WA)
 2   AMI SANGHVI, SBN 4407672 (NY)
     U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
 3   San Francisco District Office
     450 Golden Gate Ave., 5th Floor West
 4   P.O. Box 36025
     San Francisco, CA 94102
 5   Telephone No. (415) 522-3071
     Fax No. (415) 522-3425
 6   ami.sanghvi@eeoc.gov

 7   DAMIEN A. LEE, SBN 430135 (WASH. D.C.)
     Seattle Field Office
 8   909 First Ave., Ste. 400
     Seattle, WA 98104
 9   Telephone No. (206) 220-6915
10   Fax No. (206) 220-6911
     damien.lee@eeoc.gov
11
     Attorneys for Plaintiff EEOC
12
     DAVID MAREK, SBN
13   THE MAREK LAW FIRM, INC.
     228 Hamilton Avenue
14   Palo Alto, CA 94301
     Telephone No. (917) 721-5042
15   david@marekfirm.com

16   Attorney for Plaintiff-Intervenor Duane

17                                  UNITED STATES DISTRICT COURT

18                               NORTHERN DISTRICT OF CALIFORNIA

19    U.S. EQUAL EMPLOYMENT                        Case No.: 3:17-cv-02979-VC
      OPPORTUNITY COMMISSION,
20
                    Plaintiff,                     PLAINTIFFS’ NOTICE OF INTENT
21                                                 REGARDING POST-TRIAL MOTIONS
             and
22
      ADRIAN SCOTT DUANE,                          Courtroom: 4, 17th Floor
23                                                 Judge: Hon. Vince Chhabria
                    Plaintiff Intervenor,
24
             vs.
25
      IXL Learning, Inc.,
26
                    Defendant.
27

28

PLAINTIFFS’ OBJECTIONS TO BILL OF COSTS.                                        3:17-cv-02979-VC
           Case 3:17-cv-02979-VC Document 162 Filed 12/20/18 Page 2 of 2



            The EEOC and Plaintiff-Intervenor Adrian Scott Duane do not intend on filing any post-trial
 1

 2   motion regarding the jury verdict pursuant to Fed. R. Civ. P. 59 with this Court. The Clerk, however,

 3   has not yet taxed the costs that Defendant seeks (ECF No. 155), some of which Plaintiffs oppose (ECF

 4   No. 160). Therefore, Plaintiffs reserve the right to file any necessary motions for Court review of the
 5
     Clerk’s action as authorized by Fed. R. Civ. P. 54(d).
 6

 7                                                Respectfully submitted,

 8   Dated: December 20, 2018                     EQUAL EMPLOYMENT
                                                  OPPORTUNITY COMMISSION
 9
                                                  By:      /s/ Ami Sanghvi
10                                                      AMI SANGHVI, Senior Trial Attorney
                                                        Attorney for Plaintiff EEOC
11
     Dated: December 20, 2018                     THE MAREK LAW FIRM
12
                                                  By:      /s/ David Marek
13                                                      DAVID MAREK
                                                        Attorney for Plaintiff-Intervenor Duane
14

15
                                 LOCAL RULE 5-1(i)(3) ATTESTATION
16
             I, Ami Sanghvi, am the ECF User whose ID and password are being used to file the
17   Plaintiffs’ Notice of Intent Regarding Post-trial motions. In compliance with Local Rule 5-1(i)(3), I
     hereby attest that David Marek concurred in this filing.
18

19   Dated: December 20, 2018                      /s/ Ami Sanghvi
                                                  AMI SANGHVI, Senior Trial Attorney
20

21

22

23

24

25

26

27

28

PLAINTIFFS’ NOTICE OF INTENT                            1                                     3:17-cv-02979-VC
